 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    MARY FULLER,                                         Case No. 2:18-cv-02259-RFB-GWF
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    EGALET US INC., et al.,
10                           Defendants.
11

12          Presently before the court is defendant Egalet US Inc.’s (“Egalet”) correspondence to the

13   undersigned Judge (ECF No. 24), filed on March 28, 2019. Also, before the court is plaintiff

14   Mary Fuller’s motion to strike defendant’s correspondence (ECF No. 25), filed on March 29,

15   2019. Defendant Egalet requests an exception to the in-person appearance requirement for the

16   Settlement Conference set for April 12, 2019. Plaintiff moves to strike defendant’s request,

17   arguing that the request fails to comply with the Local Rules.

18          In the court’s experience with the mediation and settlement conference process, the

19   appearance of the parties is an invaluable benefit to the negotiation process. While the court is

20   cognizant of the burden imposed by an in-person appearance requirement, the court finds that an

21   in-person appearance will facilitate a meaningful Settlement Conference. Therefore, the court

22   will deny defendant’s request.

23   //

24   //

25   //

26   //

27   //

28   //
 1         IT IS THEREFORE ORDERED that defendant Egalet’s request for an exception to the in-

 2   person appearance requirement is DENIED.

 3         IT IS FURTHER ORDERED that plaintiff’s motion to strike defendant’s correspondence

 4   (ECF No. 25) is DENIED as moot.

 5

 6         DATED: April 4, 2019

 7

 8

 9                                                  C.W. HOFFMAN, JR.
                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                            Page 2 of 2
